This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1900

                                 State of Minnesota,
                                     Respondent,

                                          vs.

                                Shawn Elson Randall,
                                    Appellant.

                               Filed November 3, 2014
                                      Affirmed
                                   Johnson, Judge

                            Carlton County District Court
                              File No. 09-CR-12-2867

Lori Swanson, Attorney General, James B. Early, Assistant Attorney General, St. Paul,
Minnesota; and

Thomas H. Pertler, Carlton County Attorney, Carlton, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Michael W. Kunkel, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Hooten, Presiding Judge; Connolly, Judge; and

Johnson, Judge.

                       UNPUBLISHED OPINION

JOHNSON, Judge

      A Carlton County jury found Shawn Elson Randall guilty of possessing

methamphetamine based on evidence that a police officer found two baggies containing
methamphetamine on the ground near Randall’s feet while Randall was emptying his

pockets during an investigatory stop. Randall argues that the district court erred by

denying his pre-trial motion to suppress evidence and that the evidence is insufficient to

support the conviction. We affirm.

                                        FACTS

      On December 2, 2012, Sergeant Carey Ferrell and Trooper David Vereecken

received a report that a man was selling tools door-to-door in the city of Cloquet.

Sergeant Ferrell located the van described by the dispatcher, which was parked in the

driveway of a home, with Randall sitting in the driver’s seat. Sergeant Ferrell asked

Randall whether the van was insured and who owned it. Randall exited the van to look

for proof of insurance in the center console and glove compartment.

      Meanwhile, Sergeant Ferrell also asked Randall whether he still had an

outstanding arrest warrant.    Sergeant Ferrell knew that Randall previously had an

outstanding arrest warrant because, one week earlier, he had responded to a report

involving Randall. Sergeant Ferrell asked the dispatcher to determine whether there was

an outstanding arrest warrant on Randall.

      During the previous week’s encounter, Sergeant Ferrell discovered that Randall

was in possession of a glass pipe. Based on the prior encounter, Sergeant Ferrell also

asked Randall whether he “had anything on him today.” Randall responded by saying,

“No, go ahead and check.” Randall then started digging in his pockets and handing the

contents to Sergeant Ferrell, even though Sergeant Ferrell told him to stop. One of the

items that Randall handed to Sergeant Ferrell was a hypodermic needle in a sealed


                                            2
package that Sergeant Ferrell knew to be commonly used to inject narcotics. By that

time, Trooper Vereecken had arrived to assist Sergeant Ferrell. Trooper Vereecken

noticed two small baggies on the ground near Randall’s feet and saw that they contained

“a crystalline substance.” A subsequent laboratory test indicated that the substance was

methamphetamine.

       The state charged Randall with fifth-degree controlled substance crime, in

violation of Minn. Stat. § 152.025, subd. 2(b)(1) (2012). The state later amended the

complaint to allege two additional charges: possession of a hypodermic needle, in

violation of Minn. Stat. § 151.40, subd. 1 (2012), and possession of drug paraphernalia,

in violation of Minn. Stat. § 152.092 (2012). The district court held a contested omnibus

hearing in January 2013, at which Randall moved to suppress the evidence of the

methamphetamine on the ground that Sergeant Ferrell’s question was an unlawful

expansion of a valid investigatory stop. The district court denied the motion because

Randall had abandoned the baggies.

       The case went to trial in June 2013. At the close of the state’s case, the district

court dismissed the second and third counts. The first count, which alleged possession of

methamphetamine, was submitted to the jury, which found Randall guilty. In July 2013,

the district court imposed a 15-month prison sentence but stayed execution of the

sentence and placed Randall on probation for three years and ordered him to serve 270

days in jail. Randall appeals.




                                            3
                                       DECISION

                              I. Motion to Suppress Evidence

         Randall first argues that the district court erred by denying his motion to suppress

evidence. Randall does not challenge the district court’s finding that Sergeant Ferrell

validly seized him for purposes of an investigatory stop. But Randall contends that

Sergeant Ferrell unlawfully expanded the scope of the investigatory stop by asking him

whether he “had anything on him today,” i.e., whether he was in possession of any

contraband. If the underlying facts are undisputed, as they are in this appeal, this court

applies a de novo standard of review to a district court’s denial of a motion to suppress.

State v. Yang, 774 N.W.2d 539, 551 (Minn. 2009).

         The Fourth Amendment to the United States Constitution guarantees the “right of

the people to be secure in their persons, houses, papers, and effects against unreasonable

searches and seizures.” U.S. Const. amend. IV.; see also Minn. Const. art. I, § 10. As a

general rule, a law enforcement officer may not seize a person without probable cause.

State v. Flowers, 734 N.W.2d 239, 248 (Minn. 2007). But an exception to the probable-

cause requirement exists for an investigatory stop if the officer has reasonable suspicion

that a person is engaged in criminal activity. State v. Diede, 795 N.W.2d 836, 842 (Minn.

2011).     A law enforcement officer may, “‘consistent with the Fourth Amendment,

conduct a brief, investigatory stop’” if “‘the officer has a reasonable, articulable suspicion

that criminal activity is afoot.’” State v. Timberlake, 744 N.W.2d 390, 393 (Minn. 2008)

(quoting Illinois v. Wardlow, 528 U.S. 119, 123, 120 S. Ct. 673, 675 (2000)).               A

reasonable articulable suspicion exists if, “in justifying the particular intrusion the police


                                              4
officer [is] able to point to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant that intrusion.” Terry v. Ohio,

392 U.S. 1, 21, 88 S. Ct. 1868, 1880 (1968).

       An investigatory stop generally must be limited in scope and duration to the

original purpose of the stop. Diede, 795 N.W.2d at 845. An investigatory stop “‘must be

temporary and last no longer than is necessary to effectuate the purpose of the stop.’”

State v. Wiegand, 645 N.W.2d 125, 135 (Minn. 2002) (quoting Florida v. Royer, 460

U.S. 491, 500, 103 S. Ct. 1319, 1325 (1983) (plurality opinion)). The scope and duration

of an investigatory stop may be expanded only if doing so would be “reasonably related

to the investigation of an offense lawfully discovered or suspected during the stop,” State

v. Askerooth, 681 N.W.2d 353, 370 (Minn. 2004), and only to investigate “‘those

additional offenses for which the officer develops a reasonable, articulable suspicion

within the time necessary to resolve the originally-suspected offense,’” Diede, 795

N.W.2d at 845 (quoting Wiegand, 645 N.W.2d at 136).             Thus, “each incremental

intrusion during the stop” must be “‘tied to and justified by one of the following: (1) the

original legitimate purpose of the stop, (2) independent probable cause, or

(3) reasonableness, as defined in Terry.’” State v. Smith, 814 N.W.2d 346, 350 (Minn.

2012) (quoting Askerooth, 681 N.W.2d at 365).

       In this case, the record reveals that Sergeant Ferrell performed an investigatory

stop after receiving a report that Randall was selling tools in a door-to-door fashion. The

report indicates that the tools possibly had been stolen. The report received by Sergeant

Ferrell identified Randall by his well-known nickname (Speedy), so Sergeant Ferrell


                                               5
knew as he was driving to the scene that he would encounter Randall. Given these

circumstances, Sergeant Ferrell’s question to Randall about whether he possessed any

contraband potentially could be justified under either the first prong or the third prong of

Askerooth and Smith. Sergeant Ferrell did not expressly testify that the original purpose

of the stop included an investigation into whether Randall was in possession of

contraband. If we assume that the original purpose of the stop was to investigate a report

of stolen property, Sergeant Ferrell’s additional question would be an expansion of the

stop, because “even a single question, depending on its content,” may be an expansion of

an investigatory stop. See id. at 351 n.1. Accordingly, we will analyze the validity of the

expansion of the stop under the third prong of Askerooth and Smith, which requires

reasonableness. Id. at 350.

       “To be reasonable, the basis of the officer’s suspicion must satisfy an objective,

totality-of-the-circumstances test.” Id. at 351. A court should ask “whether the facts

available to the officer at the moment of the seizure would warrant a man of reasonable

caution in the belief that the action taken was appropriate.” Id. at 351-52 (quotations

omitted). The appropriateness of an officer’s action “is based on a balancing of the

government’s need to search or seize and the individual’s right to personal security free

from arbitrary interference by law officers.” Id. at 352 (quotations omitted).

       After balancing the competing interests recognized by the caselaw, we conclude

that Sergeant Ferrell acted reasonably when he asked Randall whether he “had anything

on him today.” The state’s interest in pursuing a brief investigation is strong whenever

an officer suspects that a person may be in possession of controlled substances. See, e.g.,


                                             6
Wyoming v. Houghton, 526 U.S. 295, 304, 119 S. Ct. 1297, 1302 (1999). An officer may

develop a reasonable suspicion based on the officer’s pre-existing knowledge about the

person being stopped. See State v. Burton, 556 N.W.2d 600, 602 (Minn. App. 1996),

review denied (Minn. Feb. 26, 1997). In this case, it was reasonable for Sergeant Ferrell

to consider the prior incident involving Randall, which had occurred only one week

earlier. Furthermore, Sergeant Ferrell had been unable to investigate Randall’s prior

possession of the pipe because Randall was taken to the hospital for medical treatment

and then was released, so it was foreseeable that Randall might still be in possession of

the pipe the following week. Furthermore, Sergeant Ferrell’s question had no more than

a minimal impact on Randall’s “right to personal security free from arbitrary

interference.” Smith, 814 N.W.2d at 352 (quotations omitted). The question did not

extend the duration of the stop because Sergeant Ferrell was waiting for the dispatcher to

report back with information about the outstanding arrest warrant. Furthermore, Sergeant

Ferrell’s single question did not render the valid stop “‘intolerable’” due to its “‘intensity

or scope.’” Askerooth, 681 N.W.2d at 364 (quoting Terry, 392 U.S. at 17-18, 88 S. Ct. at

1878).

         In sum, Sergeant Ferrell’s interest in expanding the investigatory stop by asking a

single question about the pipe outweighs Randall’s interest in avoiding arbitrary

interference with his liberty. Considering the totality of the circumstances, Sergeant

Ferrell’s question was reasonable under the circumstances. Thus, the district court did

not err by denying Randall’s motion to suppress evidence. In light of this conclusion, we

need not consider the state’s argument that, as the district court found, Randall


                                              7
abandoned the baggies by dropping them on the ground while he was emptying his

pockets.

                             II. Sufficiency of the Evidence

       Randall also argues that the evidence is insufficient to prove beyond a reasonable

doubt that he is guilty of the offense charged.

       When reviewing the sufficiency of the evidence, we undertake “a painstaking

analysis of the record to determine whether the evidence, when viewed in the light most

favorable to the conviction, was sufficient” to support the conviction. State v. Ortega,

813 N.W.2d 86, 100 (Minn. 2012) (quotation omitted). We must assume that “the jury

believed the state’s witnesses and disbelieved any evidence to the contrary.” State v.

Caldwell, 803 N.W.2d 373, 384 (Minn. 2011) (quotation omitted). The court will “not

disturb the verdict if the jury, acting with due regard for the presumption of innocence

and the requirement of proof beyond a reasonable doubt, could reasonably conclude that

the defendant was guilty of the charged offense.” Ortega, 813 N.W.2d at 100.

       “A person is guilty of controlled substance crime in the fifth degree” if “the person

unlawfully possesses one or more mixtures containing a controlled substance classified in

Schedule I, II, III, or IV . . . .” Minn. Stat. § 152.025, subd. 2(b)(1). Methamphetamine

is a Schedule II controlled substance. Minn. Stat. § 152.02, subd. 3(d)(2) (2012). A jury

may find a defendant guilty of fifth-degree controlled substance crime if the state proves

that (1) the defendant unlawfully possessed one or more mixtures containing a controlled

substance, (2) the defendant knew or believed that the substance was a controlled

substance, and (3) the defendant’s acts took place on the alleged date and in the alleged


                                              8
county. See State v. Ali, 775 N.W.2d 914, 918 (Minn. App. 2009), review denied (Minn.

Feb. 16, 2010).

       Randall contends that this court should apply heightened scrutiny to the

evidentiary record because his conviction rests on circumstantial evidence. We apply a

heightened standard of review if the state’s evidence on one or more elements of the

offense consists solely of circumstantial evidence. State v. Porte, 832 N.W.2d 303, 309

(Minn. App. 2013) (citing State v. Al-Naseer, 788 N.W.2d 469, 473 (Minn. 2010); State

v. Leake, 699 N.W.2d 312, 319-20 (Minn. 2005); State v. Rhodes, 657 N.W.2d 823, 840

(Minn. 2003)). In this case, the state did not introduce any direct evidence that Randall

actually was in possession of methamphetamine because neither of the officers at the

scene actually saw the methamphetamine on his person. Rather, Trooper Vereecken saw

baggies containing methamphetamine lying on the ground next to Randall’s feet while

Randall was emptying his pockets. In closing argument, the prosecutor asked the jury to

infer that Randall previously had the baggies in his pocket and dropped them on the

ground, either intentionally or unintentionally. In essence, the prosecutor asked the jurors

to infer Randall’s possession based on circumstantial evidence. See State v. Hanson, 800

N.W.2d 618, 623 (Minn. 2011). Thus, it is appropriate for this court to apply the

heightened standard of review applicable to circumstantial evidence.

       When reviewing a conviction based on circumstantial evidence, we apply a two-

step test to determine the sufficiency of the evidence. State v. Moore, 846 N.W.2d 83, 88

(Minn. 2014).     First, we “identify the circumstances proved.”       Id. (citing State v.

Andersen, 784 N.W.2d 320, 329 (Minn. 2010)).           “In identifying the circumstances


                                             9
proved, we assume that the jury resolved any factual disputes in a manner that is

consistent with the jury’s verdict.” Id. (citing Andersen, 784 N.W.2d at 329). Second,

we “examine independently the reasonableness of the inferences that might be drawn

from the circumstances proved,” and then “determine whether the circumstances proved

are consistent with guilt and inconsistent with any rational hypothesis except that of

guilt.” Id. (quotations omitted). We must consider the evidence as a whole and not

examine each piece in isolation. Andersen, 784 N.W.2d at 332.

      At the first step, we note that the state proved several circumstances in this case,

including the following: Randall was sitting in the driver’s seat of a van that was parked

in the driveway of a residence. Randall got out of the van and stood next to the van.

When Sergeant Ferrell asked Randall whether he “had anything on him today,” Randall

began emptying his pockets and handing the contents to Sergeant Ferrell, despite

Sergeant Ferrell’s repeated commands to stop. Among the things that Randall handed to

Sergeant Ferrell was a hypodermic needle, which could be used to inject

methamphetamine.      While Randall was emptying his pockets, Trooper Vereecken

observed two baggies on the ground next to Randall’s feet. The baggies contained a

substance that later was determined to be methamphetamine. Sergeant Ferrell did not see

the baggies on the ground before Trooper Vereecken saw them.

      At the second step, we examine the reasonableness of the inferences that may be

drawn from the circumstances that have been proved. The state asked the jury to infer

that Randall had the baggies in his pocket and then dropped the baggies on the ground as

he was emptying his pockets, either intentionally or unintentionally. This is a reasonable


                                           10
inference in light of the circumstances, and the inference is consistent with Randall’s

guilt.   See Moore, 846 N.W.2d at 88.         We also must determine whether there are

reasonable inferences that are inconsistent with guilt. See id. Randall contends that the

circumstances would support the inference that the baggies were lying on the ground

before he and the officers were present in that place and that he happened to stand right

next to the baggies. But this inference would be inconsistent with Sergeant Ferrell’s

testimony that he did not see the baggies before Randall started emptying his pockets.

The inference that Randall identifies also would be inconsistent with the evidence that

Randall possessed a hypodermic needle that could be used to inject methamphetamine.

Furthermore, Randall’s preferred inference would require this court to give credence to

the extremely unlikely coincidence that Randall just happened to stand in a place where

someone else previously had dropped baggies containing methamphetamine. “The only

rational hypothesis to be drawn” from the circumstances proved is that Randall dropped

the baggies that were found at his feet. See Andersen, 784 N.W.2d at 332. Thus, we

conclude that the circumstances proved are “consistent with guilt and inconsistent with

any rational hypothesis except that of guilt.” Id. at 330.

         Randall urges this court to apply the caselaw concerning constructive possession, a

doctrine that the state may invoke to prove possession of controlled substances. See State

v. Florine, 303 Minn. 103, 104-05, 226 N.W.2d 609, 610 (1975).               In his closing

argument, the prosecutor sought primarily to prove through circumstantial evidence that

Randall actually possessed the baggies before he intentionally or unintentionally dropped

them on the ground. The prosecutor referred to the doctrine of constructive possession


                                             11
only briefly and as an alternative theory for proving possession. As discussed above, the

state’s circumstantial evidence is sufficient to support an inference that Randall actually

possessed methamphetamine before he dropped the baggies on the ground. Thus, we

need not consider whether the doctrine of constructive possession supports the jury’s

verdict.

       Thus, we conclude that the evidence is sufficient to support the conviction.

       Affirmed.




                                            12